  Case 19-15036            Doc 11        Filed 06/05/19 Entered 06/05/19 08:53:42      Desc Main
                                           Document     Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                                    )      Case No. 19 B 15036
                                                          )
RONNIE RUSH,                                              )      Chapter 7
                                                          )
                            Debtor.                       )      Hon. LaShonda A. Hunt

          NOTICE OF MOTION OF FIRST INVESTORS FINANCIAL SERVICES
                       TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Andrew J. Maxwell, Esq. (Trustee)                   David M. Siegel, Esq. (Debtor’s Counsel)
      Maxwell Law Group                                   David M. Siegel & Associates
      3010 North California Avenue                        790 Chaddick Drive
      Chicago, Illinois 60618                             Wheeling, Illinois 60090

VIA U.S. MAIL:
To:   Ronnie Rush (Debtor)
      8715 South Marshfield
      Chicago, Illinois 60620

         Please take notice that on the 13th day of June, 2019 at 10:30 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any judge
sitting is his/her stead, in Courtroom 719 of the Dirksen Federal Building, 219 South Dearborn
Street, Chicago, Illinois, and then and there present the attached Motion of First Investors
Financial Services to Modify Automatic Stay, which has been electronically filed this date with
the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is
hereby served upon you by electronic notice or U.S. Mail.

                                                   Respectfully submitted,

                                                   FIRST INVESTORS FINANCIAL SERVICES,
                                                   Creditor,

                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)



First Investors/Rush/Motion to Modify Stay
  Case 19-15036            Doc 11        Filed 06/05/19 Entered 06/05/19 08:53:42     Desc Main
                                           Document     Page 2 of 4


                                        CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 5th
day of June, 2019, before the hour of 5:00 p.m.


                                                         ___/s/ Cari A. Kauffman___




First Investors/Rush/Motion to Modify Stay
  Case 19-15036            Doc 11        Filed 06/05/19 Entered 06/05/19 08:53:42    Desc Main
                                           Document     Page 3 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                                   )     Case No. 19 B 15036
                                                         )
RONNIE RUSH,                                             )     Chapter 7
                                                         )
                            Debtor.                      )     Hon. LaShonda A. Hunt

                    MOTION OF FIRST INVESTORS FINANCIAL SERVICES
                            TO MODIFY AUTOMATIC STAY

         FIRST INVESTORS FINANCIAL SERVICES (“First Investors”), a creditor herein, by

its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant

to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2019), and such other Sections

and Rules may apply, to enter an Order modifying the automatic stay provided therein. In

support thereof, First Investors states as follows:

         1. On May 24, 2019, Ronnie Rush (“Debtor”) filed a Voluntary Petition for Relief under

Chapter 7 of the Bankruptcy Code.

         2. First Investors is a creditor of the Debtor with respect to a certain indebtedness

secured by a lien upon a 2013 Cadillac XTS motor vehicle bearing a Vehicle Identification

Number of 2G61P5S30D9113773 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to First Investors from the Debtor for the

Vehicle is $20,952.78.

         4. Debtor has failed to provide First Investors with proof of full coverage insurance for

the Vehicle listing First Investors as the lienholder/loss payee and has failed to make required

payments to First Investors due on and after February 13, 2019.




First Investors/Rush/Motion to Modify Stay
  Case 19-15036            Doc 11        Filed 06/05/19 Entered 06/05/19 08:53:42     Desc Main
                                           Document     Page 4 of 4


         5. As such, First Investors seeks relief from the automatic stay so that First Investors

may take possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtor.

         6. Debtor has not offered, and First Investors is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         7. First Investors will suffer irreparable injury, harm, and damage should it be delayed

in taking possession of the Vehicle and foreclosing its security interest therein.

         8. First Investors requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.

         WHEREFORE, First Investors Financial Services respectfully requests that this Court

enter an Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit First Investors to take immediate possession of and foreclose its

security interest in the 2013 Cadillac XTS motor vehicle bearing a Vehicle Identification

Number of 2G61P5S30D9113773; and, for such other, further, and different relief as this Court

deems just and proper.

                                                   Respectfully submitted,

                                                   FIRST INVESTORS FINANCIAL SERVICES,
                                                   Creditor,

                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)



First Investors/Rush/Motion to Modify Stay
